Citation Nr: 1215949	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for reactive airway disease with chronic cough and fatigue, also claimed as asbestosis, asthma, bronchitis, and residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has reactive airway disease with chronic cough and fatigue, also claimed as asbestosis, asthma, bronchitis, and residuals of pneumonia, that is related to active military service or events therein, to include asbestos exposure.  


CONCLUSION OF LAW

Reactive airway disease with chronic cough and fatigue, also claimed as asbestosis, asthma, bronchitis, and residuals of pneumonia, was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2006, prior to the rating decision in question, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment and personnel records.  In support of his claim, the Veteran submitted various private medical records and statements.  He has not provided authorizations for the release of any additional records.  The Veteran was provided a VA examination in April 2008 to address the nature and etiology of his claimed respiratory disability.  On review, the examination report appears comprehensive and includes a rationale for the opinion provided.  The exam is considered adequate and additional examination is not warranted at this time.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Factual Background

Service treatment records show that on enlistment examination in February 1968 and separation examination in April 1970, the Veteran's lungs and chest were reported as normal on clinical evaluation.  Chest x-rays were also reported as normal. 

A November 2006 statement from a naturopathic doctor, Dr. C.M., indicates that he reviewed the Veteran's medical history, multiple examinations, x-ray results and trials of multiple treatments for alternative diagnoses.  He stated that after a year of treating the Veteran, he continually presented with fatigue and cough.  His lifestyle and medical history did not support the standard range of diagnoses and given the extensive history of his illness, and the inability of standard and experimental treatments to alleviate his symptoms, the possibility of illness stemming from service was both possible and more likely than any other diagnosis at this point.  He further stated that the Veteran's ongoing respiratory difficulty that began within 30 days of leaving the Navy was most likely caused by or a result of some exposure or infection he received while in the Navy, with asbestos being a likely candidate.  

A December 2006 record from Dr. A.B. indicates the Veteran was referred for an evaluation of a chronic cough.  The Veteran reported a nagging cough since the 1970's.  The cough was frequently brought up by exposure to cigarette smoke, certain perfumes and smells.  The Veteran reported that he worked in construction and the cough was also brought on by exposure to dust and paint.  The Veteran reported 4 episodes of pneumonia over the last year.  The physician believed that some of those episodes could have been bronchitis.  The Veteran reported significant fatigue.  The physician noted that the patient did not seek medical attention for his chronic cough for many years or possibly decades.  The Veteran became concerned about his cough after 4 respiratory infections in the last year and he was also concerned that his cough could be the sequelae of asbestos exposure or associated conditions.  The Veteran was a lifetime non-smoker.  He reported that he ran a radio station on the ship but frequently visited the boiler room and was possibly around pipes which were covered with asbestos.  He subsequently worked in construction.  The physician discussed diagnostic testing from December 2006 and his assessment was: (1) chronic cough with some symptoms suggestive of reactive airways disease; (2) recurrent respiratory infections and complaints of frequent nasal congestion; and (3) it appeared that the Veteran had quite significant gastroesophageal reflux disease which might contribute to his chronic cough.  

In January 2007, the Veteran underwent full pulmonary function tests.  Spirometry was normal.  Lung volume studies revealed moderate gas trapping.  Diffusion capacity was normal.  A January 2007 CAT scan of the chest was overall unremarkable without definite abnormalities noted.  There was no evidence of interstitial lung disease and no parenchymal infiltrates or masses were seen.  

In May 2007, Dr. C.M. submitted an additional statement.  He stated that he was able to rule out some of the more common respiratory ailments and conditions and agreed that the Veteran suffered from reactive airway disease with chronic cough and fatigue.  Regarding his November 2006 statement that the condition was most likely due to military service with asbestosis being a likely candidate, he stated that everyone's respiratory system reacted differently to environmental exposures and he felt the condition was at least as likely as not related to naval service.  Dr. C.M. stated that:

Given that [the Veteran] was exposed to the confined spaces on board our naval ships, many different respiratory system irritants (asbestos being only one) may have accumulated in the less than optimal ventilation.  So the "at least as likely as not" is not derived by mere speculation but is based on the patient history.  

The Veteran underwent a VA examination in April 2008.  He reported that he was exposed to asbestos in the Navy.  He visited the boiler room several times weekly to see his friends and he slept under pipes covered in asbestos.  He reported that following service, he started having multiple colds, bronchitis, and pneumonia, but has no treatment records for that time period.  He also complained of constant fatigue but works 60-70 hours each week.  The examiner noted a persistent cough but indicated that asthma was not present.  Chest x-rays showed no cardiopulmonary abnormality.  Pulmonary function tests showed a moderate restrictive defect with significant response to a bronchodilator.  The Veteran was unable to complete the DLCO test at the time of VA examination, but previous DLCO done in January 2007 was normal.  Diagnosis was chronic cough with moderate restrictive lung defect.  The condition resulted in a lack of stamina, weakness or fatigue.  

The examiner opined that it was less likely as not the Veteran's chronic cough with moderate restrictive lung defect was related to active duty asbestos exposure.  He noted that pulmonary function test findings were not consistent with lung disease due to asbestos and that the April 2008 chest x-ray was normal and revealed no interstitial disease, nodules, or pleural plaques.  Recent CT scan was also normal.  The moderate restrictive defect may be due to inconsistent effort.  The examiner further stated that the chronic cough with moderate restrictive defect had no known cause and that it was not aggravated by military service or possible exposure to asbestos.  


Analysis

In March 2007, the RO in pertinent part, denied entitlement to service connection for asbestosis, chronic cough, asthma, residuals of pneumonia, bronchitis, and chronic fatigue.  Within the one year appeal period, the Veteran rephrased his claim as reactive airway disease with chronic cough and fatigue and submitted new and material evidence.  See 38 C.F.R. § 3.156(b) (2011).  In a November 2007 decision, the RO stated that the previous denial of service connection for reactive airway disease with chronic cough and fatigue, previously denied as asbestosis, chronic cough, asthma, residuals of pneumonia, bronchitis, and chronic fatigue, was continued.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran essentially contends that he has diagnosed respiratory disabilities related to his military service, to include asbestos exposure.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

As noted, the Veteran asserts he has various respiratory disabilities related to military service.  Evidence of record does not show current confirmed diagnoses of asbestosis, asthma, bronchitis, or residuals of pneumonia.  Private medical evidence, however, shows a diagnosis of reactive airway disease with chronic cough and fatigue.  Thus, there is evidence of current respiratory disability.  

Regarding whether there was an injury during service, a review of service treatment records does not show complaints related to the lungs or that the Veteran was ever treated for any inhalation or other lung injury.  The Veteran was treated for a head cold in October 1968, but there is no indication of treatment for or a diagnosis of any chronic respiratory disability.  

The Veteran contends that he was exposed to asbestos during military service.  Service personnel records confirm that the Veteran served on the USS LITTLE ROCK (CLG-4) with sea duty commencing in October 1968.  DD Form 214 indicates he was a journalist.  Enlisted performance record, however, lists his rate as seaman apprentice and seaman.  

Department of Veterans Affairs Asbestos Claims Memorandum (May 13, 2002) indicates that the probability of asbestos exposure for a seaman is "minimal."  The Board notes that the RO determined that the Veteran may potentially have had some exposure to asbestos during military service, but that his post-service occupations may potentially have involved some exposure to asbestos as well.  Considering the Veteran's service aboard a Navy vessel and resolving reasonable doubt in his favor, the Board concedes asbestos exposure during military service.  

Notwithstanding, it is necessary to determine whether the Veteran currently has disability related to his military service, to include asbestos exposure.  

As discussed, the claims folder contains medical evidence both for and against the Veteran's claim.  That is, the private medical statements from Dr. C.M. support the Veteran's claim, whereas the VA examiner provided a negative etiology opinion.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court), however, held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

On review, the Board finds the VA medical opinion more probative than the private statements from Dr. C.M.  In making this determination, the Board notes that the VA opinion was provided by a physician, whereas Dr. C.M. is a naturopathic doctor (N.D.).  There is no indication that he is a medical doctor (M.D.) or otherwise specializes in respiratory or pulmonary disabilities.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Additionally, the VA opinion was based on a review of the claims folder, to include available medical evidence, and discussed in detail the diagnostic testing of record and the absence of findings indicating an asbestos related disability.  The statements from Dr. C.M. did not specifically discuss diagnostic testing or the absence of relevant objective findings although he reportedly reviewed some medical records prior to entering his opinion.

Further, the private statements appear to be based in large part on the Veteran's reported history, which the Board does not consider supported by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Veteran reported an extensive history of coughing with onset within 30 days following discharge from service.  The Veteran is competent to report respiratory symptoms such as coughing.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Notwithstanding, there is no evidence of a chronic disorder during service and at separation his chest x-ray was normal.  Additionally, the absence of a diagnosed disability or treatment for respiratory complaints for many years following discharge weighs against the Veteran's reports of continuity.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In this regard, the Board notes that the Veteran did not claim entitlement to service connection for a respiratory illness until November 2006, approximately 36 years following discharge.  In short, the absence of documented respiratory complaints for decades post service damages the credibility of any assertion that the appellant has had chronic problems since discharge or in close proximity to such.  

In summary, the more probative evidence of record indicates that the Veteran's current respiratory complaints are not related to active military service or events therein, to include any asbestos exposure.  

The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for reactive airway disease with chronic cough and fatigue, also claimed as asbestosis, asthma, bronchitis, and residuals of pneumonia, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


